DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Board Decision of 9/17/2021. In this decision, the Board affirmed rejections against claims 6, 11, and 12 but reversed any rejections against claims 1-5, 7, and 9.  In light of MPEP 1214.06, it is appropriate to cancel those claims that were affirmed by the Board and to remove those rejections reversed by the Board. As such, the rejections against claims 1-5, 7, and 19 are withdraw, and an Examiner’s Amendment appears below canceling claims 6, 11 and 12.  Please note that claim 5 was inadvertently rejection and included in the Final Action of 9/9/2019, but where applicant had canceled this claim.  Also note that while applicant filed an after-final amendment on 11/12/2019, this amendment was not entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 6, 11, and 12.
Allowable Subject Matter
Claims 1-4, 7, and 9 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 19839450A1 to UWE which discloses magnetoresistive elements implemented with segments at various angles but where the reference does not disclose a reference magnetization direction or a pinned layer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858